Citation Nr: 1626285	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  14-24 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to an initial disability evaluation of right knee degenerative joint disease and chondromalacia, status post meniscus surgery in excess of 10 percent disabling.

2.  Entitlement to an initial disability evaluation of peripheral neuropathy, right lower extremity status post meniscus surgery in excess of 10 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Byron Dinkla, Agent



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran had active military service from August 2001 to August 2006.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by flexion greater than 30 degrees and extension less than 10 degrees; evidence in the record indicates partial meniscectomy and dislocated (torn) meniscus (semilunar) cartilage of the right knee with frequent episodes of locking, pain, and history of effusion into the joint.

2.  Right lower extremity peripheral neuropathy is manifested by mild chronic nerve impingement; symptoms consistent with moderate incomplete paralysis of the sciatic nerve are not shown.

3.  The Veteran's service-connected disabilities do not preclude him from securing and following substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 20 percent for right knee degenerative joint disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5258 (2015).

2.  The criteria for an initial disability rating in excess of 10 percent for peripheral of the right lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2015).

3.  The criteria for entitlement to a TDIU due to service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).
 Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  RO letters dated in May 2011 and October 2013 informed the Veteran of all of the elements required by 38 C.F.R. § 3.159(b), as stated above.  The letters also provided the Veteran with information on how VA determines and assigns effective dates.  As such, the letters satisfied VA's duty to notify.

Regarding the duty to assist, the RO has obtained the Veteran's service records and VA treatment records.  The RO also has provided him with VA examinations in May 2011, April 2012, June 2012, November 2013, and January 2014.  The examination reports adequately address all the necessary criteria for rating the claims.

Accordingly, the duty to assist has been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claims.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

II.  Increased Rating for the Right Knee Disability

	A.  Rules and Regulations

Service connection was originally granted for the right knee disability in an October 2007 rating decision for scar of the right knee, rated as zero percent disabling.  In a November 2008 rating decision, an increased rating of 10 percent was assigned for right knee degenerative joint disease.  The current appeal arises from an April 2011 claim for increased filed by the Veteran.  A July 2012 RO decision denied an increased rating for degenerative joint disease and chondromalacia, status post meniscus surgery with residual scar, and assigned a separate 10 percent rating for peripheral neuropathy associated with right lower extremity status post meniscus surgery effective April 2011.  

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2015).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2015).

The Board acknowledges that a claimant may experience multiple degrees of disability that may result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The assignment of a particular diagnostic code is 'completely dependent on the facts of a particular case.'  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

The Veteran seeks a higher rating than the 10 percent rating assigned for his right knee degenerative joint disease and 10 percent for his peripheral neuropathy of the right lower extremity. 

The orthopedic manifestations of the Veteran's right knee disability have been rated under Diagnostic Code 5010 for traumatic arthritis.  

Normal range of motion of the knee is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.  Under Diagnostic Code 5260, a 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent rating is warranted when flexion is limited to 30 degrees.  A 30 percent rating is warranted when flexion is limited to 15 degrees.

According to Diagnostic Code 5010, traumatic arthritis, substantiated by X-ray findings, should be rated as degenerative arthritis.  Degenerative arthritis established by X-ray findings is rated under Diagnostic Code 5003, which is rated based on the limitation of motion under the appropriate diagnostic code for the specific joint involved, or in this case, Diagnostic Code 5260 for limitation of leg flexion or Diagnostic Code 5261 for limitation of leg extension.  Where there is X-ray evidence of arthritis and limitation of motion, but not to a compensable degree, a 10 percent rating is assigned for each major joint affected.  38 C.F.R. § 4.71, Diagnostic Code 5003.  The knee is considered a major joint.  38C.F.R. § 4.45.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.

Under Diagnostic Code 5261, a 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.

Under Diagnostic Code 5257, a knee impairment with recurrent subluxation or lateral instability is rated 10 percent when slight, 20 percent when moderate, and a maximum 30 percent when severe.

The Board also must consider pain, weakness, excess motion, incoordination, excess fatigability, and other functional limitation factors when determining the appropriate rating for a disability using the limitation of motion diagnostic codes.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

A claimant who has arthritis or limitation of motion and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97 (1997), 62 Fed. Reg. 63604 (1997); VAOPGCPREC 9-98 (1998), 63 Fed. Reg. 56704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004 (2004); 69 Fed. Reg. 59990 (2004).

The neurological manifestations of the Veteran's right knee disability have been rated under Diagnostic Code 8520 for paralysis of the sciatic nerve.  

Diagnostic Code 8520 provides that mild incomplete paralysis is rated 10 percent disabling; moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  38 C.F.R. §4.124a.

      
B.  Factual background
      
Service treatment records indicate the Veteran complained of right knee pain in starting in February 2002.  The Veteran was placed on physical profile.  A December 2003 MRI report showed probable complex tear in the anterior horn of the lateral meniscus near its root and possible horizontal cleavage tear in the posterior horn of the medial meniscus.  The report also noted Grade I chondromalacia of the patellar articular cartilage lateral facet.  The Veteran underwent a right arthroscopic lateral release in February 2004.  An October 2005 MRI report showed a diagnosis of lateral meniscal tear of the right knee.  In February 2006, the Veteran underwent a right knee arthroscopy, arthroscope lateral meniscus and debridement, chondroplasty of lateral femoral condyle, articular cartilage biopsy.  In May 2006, he had a right knee lateral femoral condyle autologous chondral site implantation procedure.  

During a May 2011 VA examination, the Veteran complained of right knee pain and stiffness.  He stated he had physical therapy until June 2009 after surgery in 2006.  He reported he wore a knee brace.  He complained of pain, weakness, stiffness, deformity, instability or giving way, locking, lack of endurance, effusion, episodes of dislocation or subluxation.  He reported stiffness in the morning, and pain in the knee when standing for long periods or sitting for long periods, including driving.  He indicated his pain was worse in winter.  He reported some relief with exercise.  He complained of knee buckling with worsening pain when walking.  The Veteran reported he worked developing photographs and that standing more than two hours bothers him.  He reported he was unable to bend or stretch without pain.  There was no evidence of dislocation or subluxation.  The examiner noted signs of inflammation including swelling, but no tenderness, draining or redness.  The examiner indicated he wore a brace and took over-the-counter medication for pain.  There were no specific flare ups of the joint pain.  He also reported problems with stairs and playing sports.  

Upon physical examination, the examiner noted normal gait without functional limitations noticed on standing and walking.  There were no callosities, breakdown, or unusual shoe wear pattern that would indicate abnormal weightbearing.  Knee range of motion was positive for objective evidence of painful motion with no edema, effusion, instability, weakness, tenderness, redness, heat, or abnormal movement guarding of movement.  There was an area of diminished sensation to touch in inferior lateral knee.  The joint was painful on motion and the range of motion or joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  Flexion was to 130 degrees with pain from 130 to 140 degrees.  Extension was to zero degrees with pain at minus 5 to full extension.  Stability testing was normal.  Anterior and posterior cruciate ligament testing was negative.  There was negative Lachman's test, anterior and posterior drawer test, medial and lateral meniscus test, and McMurray's test.  Diagnostic testing showed no evidence of acute skeletal pathology.  The impression was right knee DJD with mild residual functional impairment.

In a July 2011 VA progress note, the Veteran reported that he had the most pain and stiffness in the morning, with prolonged standing greater than 5 hours, prolonged sitting greater than 30 minutes, upon standing, and ascending stairs.  He also reported a locking feeling at times.  Physical examination showed right knee extension to 5 degrees and right knee flexion within normal limits.  Right hip/knee had 3/5 strength with pain.  Varus/valgus and McMurray testing was negative.  There was some edema to the right knee.  The Veteran reported he had an episode of increased swelling, pain and tenderness.  The Veteran presented with impaired range of motion, strength, edema, skin integrity, sensation, and gait.  The Veteran's symptoms were limiting him from all activity at this time and the Veteran was advised to follow up with ortho prior to returning for follow up.  The examiner noted the Veteran's symptoms were consistent with right knee meniscal lesion as evidenced by positive bounce home test.

In an August 2011 VA progress note, the Veteran reported an increased in right knee pain and decreased ambulation secondary to pain over the past two months.  He denied recent trauma.  There was no numbness or tingling.  The examiner noted swelling and decreased range of motion.  Flexion was noted to 115 degrees and extension to zero degrees.  Imaging showed mild medial joint line narrowing. 

During an April 2012 VA peripheral nerves examination, the Veteran complained of moderate intermittent pain of the right lower extremity.  He also complained of mild paresthesias and mild numbness of the right lower extremity.  Muscle strength testing was normal.  There was no evidence of atrophy.  Knee and ankle reflexes were noted as hypoactive.  There was decreased sensation at the right thigh and knee.  The examiner indicated mild incomplete paralysis of the right sciatic, musculocutaneous (superficial peroneal), and anterior crural (femoral) nerves and external cutaneous nerve of the thigh.  The Veteran requested evaluation of numbness of lateral aspect of right knee and thigh.  He reported this area had normal sensation prior to surgery and now noted no improvement or return of sensation since.  He was not formally diagnosed as having peripheral neuropathy.  He continued to wear his right knee brace for his severe osteoarthritis of the right knee.  He was able to perform walking, sitting, bending, stooping, and participated in low impact aerobic fitness and aquatics for strengthening and stamina training.  He was able to climb stairs, drive, walk, and jog lightly (if needed).  The examiner noted that his current examination finding was likely consistent with a superficial sensory neuropathy as a result of his surgery to correct his meniscus injury.

In an April 2012 addendum note, the examiner indicated that the Veteran did have a peripheral neuropathy. 

The Veteran was treated by a VA emergency department in March and October 2012 due to worsening knee pain.  In March 2012, he stated that his knee buckled and he fell directly onto his right patella at the gym.  Physical examination showed decreased passive and active range of motion, but no instability with anterior drawer test.  In October 2012, the Veteran related the increased pain to the cold weather. 

In a November 2012 VA progress note, the Veteran complained of chronic right knee pain and stiffness status post right knee surgeries.  He complained of worsening pain after prolonged standing, mainly when driving or in the morning due to stiffness.  He stated that lately his right knee had been locking up.  

In March and April 2013 VA progress notes, the Veteran complained of right knee pain on the lateral side, worse with activity.  He denied locking or instability.  Upon physical examination, flexion was noted to 125 degrees and extension to zero degrees.  There was tenderness to palpation throughout the medial and lateral joint space, proximal tibia, and medial and lateral patellar facets.  He was stable at varus and valgus testing.  

During a November 2013 VA examination, the examiner noted diagnoses of osteoarthritis and internal derangement of the right knee.  The Veteran reported that his right knee has worsened since 2012 with winter weather which resulted in more pressure in the right knee.  He reported pain in the morning which was about 9/10, and then reduced to 7/10, with movement.  His pain was worse when walking up and down stairs, walking for more than a quarter mile with an increased in pressure and pain to 8-9/10 around the knee cap.  He reported heat helped as did his brace.  He stopped going to the gym because of increased pain.  He had had steroid shots over the past summer which improved pain, but repeat injections were ineffective.  An MRI showed a tear in the meniscus.  He was able to ride a stationary bike for 15 minutes a day and perhaps three days a week was able to swim about 8 laps.  The Veteran also reported that following discharge, he worked for a security company full time for about 6 months and then worked at a group home.  He moved to Connecticut where he worked at Walgreens as a pharmacy tech and was still working there now.  He operated a machine and had to be standing which caused a lot of pressure on the knee.  He was also in school full time.  He reported he had had to call out from work 6 times due to increased knee pain with pressure in the morning on awakening.  He complained of increased pain with prolonged standing but reported he was currently working.  He indicated he was looking for a position that was less physically demanding.  The Veteran reported flare-ups with increased pain in the right knee where he had to stop and rest.  

Upon examination, right knee flexion was noted to 120 degrees, with pain at 120 degrees, and extension to zero degrees with no objective evidence of painful motion.  Repetitive testing showed no change in range of motion, however, the examiner also noted less movement than normal, excess fatigability, pain on movement, swelling, and interference with sitting, standing, and weightbearing.  Tenderness or pain to palpation of the right knee was noted.  Muscle strength testing was normal.  Joint stability was normal.  There was no evidence of or history of recurrent patellar subluxation/dislocation.  The Veteran reported meniscal tear, frequent episodes of joint pain, and frequent episodes of joint effusion.  The Veteran previously underwent a meniscectomy with residual chronic pain and numbness over the lateral right knee.  The examiner referred to a March 2013 MRI report which showed severe degenerative changes with joint effusion and lateral meniscus tear.  The examiner indicated that his knee impacted his ability to work as the Veteran would less likely be able to perform any job requiring prolonged walking, he currently reported increased right knee pain in his current job. 

During a November 2013 VA peripheral nerves examination, the examiner noted a diagnosis of superficial right knee/lateral leg post-surgical neuropathy.  The examiner indicated the Veteran underwent multiple surgical interventions for his right knee.  As a result, he had superficial mono-neuropathy in the knee area with no functional impairment.  Neuropathy was notable for decreased sensation to sharp/light touch in 16 x 10.5 cm area over right knee.  No functional impairment was found otherwise.  Scar was asymptomatic otherwise.  

Upon physical examination, there was no muscle atrophy, normal reflexes, decreased right thigh/knee sensation for light touch, and normal gait.  The examiner noted a diagnosis of mild incomplete paralysis of the sciatic nerve.  The examiner stated there is no objective evidence of additional significant functional impairment due to repeated use of a joint over time due to pain, weakness, fatigability, or incoordination.  The Veteran was employed full time and attending school.  The Veteran's right knee pain limited but did not preclude him from employment.  The Veteran would as likely as not be able to perform a sedentary position based on his ability to perform activities of daily living, drive, work with breaks, attend school, and swim.

In a January 2014 VA progress note, the Veteran complained of severe pain mainly over the right knee, especially after prolonged standing, while driving with prolonged sitting, or in the morning due to increased stiffness with right knee locking up.  He reported treatment with injections, NSAIDs, and topical capsaicin cream.  He stated that he did low impact exercises including a stationary bike a few days a week.  He stated that he had long standing severe right knee pain with right leg collapse/buckle plus his job involved frequent standing/weightbearing and a lot of walking.  The Veteran asserted that he continued to suffer from worsening disabling right knee pain and morning stiffness especially with weightbearing activities.  He stated he frequently had to take days off work which had jeopardized his long term job sustainability.

      C.  Analysis
		
		1.  Orthopedic Manifestations

In evaluating the medical evidence of record, the Board finds that the Veteran's right knee disability more accurately is described under Diagnostic Code 5258, a dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, warranting a 20 percent rating. 

The Board considered all relevant Diagnostic Code and finds that a disability rating in excess of 10 percent for the right knee under Diagnostic Code 5010 for limitation of motion and arthritis is not warranted.  Specifically, since the grant of service connection, there is no medical evidence for the right knee of flexion limited to 30 degrees to warrant a 20 percent disability rating under Diagnostic Code 5260.  The VA examinations of record showed flexion was never measured below 90 degrees with pain during active and passive range of motion, or after repetitive motion with consideration of other functional limitation factors.

In addition, a higher or 20 percent rating under Diagnostic Code 5010 or 5003 requires x-ray evidence of the involvement of two or more major joints or two or more minor joint groups.  Here, the Board is only reviewing the rating of the right knee joint, so a rating for the right knee in excess of 10 percent based on Diagnostic Code 5010 (through Diagnostic Code 5003) is not available.

Therefore, a higher initial rating for the Veteran's right knee disability pursuant to Diagnostic Code 5260-5010 is not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5260.

The Board next will consider whether higher or separate ratings might be assigned for the service-connected right knee disability under other diagnostic codes.

In the VA examinations of record there is no evidence that the Veteran had limitation of extension to 10 degrees or more to warrant separate or higher rating for the right knee.  Therefore, a separate or higher rating for the Veteran under Diagnostic Code 5261 is not warranted for the period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

As for whether a separate rating is warranted for recurrent subluxation or lateral instability, the medical evidence does not show more than subjective instability in the right knee.  The Veteran complained in VA treatment records including that dated in March 2012 that his right knee would occasionally give out.  However, as noted, on objective evaluation, there was no evidence of instability.  Physical examination consistently showed negative valgus and varus stress testing, Lachman's, and Drawer testing.  Treatment records further show that he used a right knee brace.  VA examination reports dated in August 2006 and May 2011, however, found that there was no instability.  The November 2013 VA examination report further noted that there was no evidence or history of recurrent patellar subluxation or dislocation.  Thus, while the Veteran has some subjective complaints of instability in the right knee, none of the objective findings of record show any instability or recurrent subluxation in the knee.  Therefore, a separate disability rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The record shows that the Veteran had surgery to repair medial meniscus tear of the right knee.  Present symptoms in the Veteran's right knee include pain, both on motion and on palpation of the joint, some subjective complaints of instability, decreased speed in joint motion, limitation of motion, degenerative arthritis, and history of repair to the meniscus.  The Veteran also uses a right knee brace.  There also are intermittent findings of effusion in the joint in the August 2006 VA examination prior to the appeal period, and VA treatment records dated in August 2008 and July 2011.  The Veteran also had multiple complaints of "locking" and stiffness.  

Under Diagnostic Code 5258, a dislocated semilunar cartilage with frequent episodes of 'locking,' pain, and effusion into the joint warrants a 20 percent rating.

Based on the VA examination findings and complaints from the Veteran, a 20 percent rating for the right knee semilunar cartilage tear with locking, pain, and effusion in the joint is warranted.  Twenty percent is the highest schedular rating available under Diagnostic Code 5258.

However, with respect to the 10 percent rating based on limitation of motion of the right knee with arthritis, the symptoms of limited motion in the right knee are overlapping with the symptoms of pain and 'locking' that are contemplated under Diagnostic Code 5258.  Therefore, to assign both a 10 percent rating for limitation of motion and a 20 percent rating based on symptoms that include pain and locking in the knee would be to compensate the Veteran twice under separate diagnostic codes for the same impairment, which is prohibited under 38 C.F.R. § 4.14.  Since the Veteran can receive a higher 20 percent rating under Diagnostic Code 5258, it is more favorable to rate his right knee disability under this diagnostic code rather than the diagnostic code for limitation of motion, which in this cases only warrants a 10 percent rating, as noted above.  Therefore, a 20 percent rating is assigned for the right knee disability under Diagnostic Code 5258, in lieu of the rating for limitation of motion under Diagnostic Code 5260.

As for the additional diagnostic codes pertaining to the knee, there is no evidence of ankylosis of the right knee to warrant a rating under Diagnostic Code 5256; and no evidence of impairment of the tibia and fibula to warrant a rating under Diagnostic Code 5262.

The Board has considered the private medical evidence in the record that the Veteran underwent right knee partial medial and lateral meniscectomies.  Given this history, the Board has also considered whether the Veteran is entitled to a separate rating under Diagnostic Code 5259 pertaining to removal of symptomatic semilunar cartilage.  Under Diagnostic Code 5259, a 10 percent rating is the maximum evaluation permitted; therefore, a higher rating in excess of the Veteran's current 10 percent evaluation is not possible under this code.

The Board further finds that a separate rating under this same diagnostic code (Diagnostic Code 5259) is also not warranted.  As noted above, pursuant to VAOPGCPREC 9-98, given that the Veteran is assigned a 20 percent rating for dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, the Board notes that to assign a separate 10 percent rating under Diagnostic Code 5259 would compensate the Veteran for the same symptoms already considered under Diagnostic Code 5258 and would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.  In other words, a separate rating under Diagnostic Code 5259 would be based, at least in part, on symptomatic semilunar cartilage and such symptomatology is already contemplated in the Veteran's current 20 percent rating under Diagnostic Code 5258.  The Veteran's complaints of pain, instability, and limitation of motion also have been considered with regard to whether higher rating based on limitation of motion under Diagnostic Code 5258, or instability under Diagnostic Code 5257 is warranted.  The Board finds that these symptoms are adequately considered in the currently assigned 20 disability evaluation.

The evidence also shows that the Veteran has complained of pain and limitation of motion associated with the right knee in each VA examination and treatment report.  Each VA examination of record considered the effects of painful motion.  The latest November 2013 VA examiner estimated there was no additional limitation of motion on repetitive testing so he did not reach those degrees of limitation of flexion or extension that would result in a compensable rating or a higher 20 percent rating based on limitation of motion. 

The Board observes that the current 20 percent rating under Diagnostic Code 5258 for symptomatic removal of semilunar cartilage for the right knee disability contemplates the effects of any complaints of pain, swelling, or limited motion.  Diagnostic Code 5258 also contemplates the Veteran's complaints of locking, pain, and effusion into the right knee joint.  Accordingly, consideration of other factors of functional limitation does not support the grant of any higher rating for the initial ratings already assigned.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

		2.  Neurologic Manifestations

The evidence shows that the Veteran's right lower extremity peripheral neuropathy is exhibited by mild incomplete paralysis and does not show moderate incomplete paralysis of the sciatic nerve.  Additionally, the schedular diagnostic criteria adequately describe the severity of impairment and symptomatology of the Veteran's right lower extremity neurological impairment. 

During the appeal period, the Veteran's symptoms of the left right extremity were manifested by persistent numbness and occasional pain.  The April 2012 and November 2013 VA examiners specifically found the severity of peripheral neuropathy was mild on the right side.  Furthermore, the Veteran has not exhibited gait imbalance or tremor, and no examiner has indicated evidence of fasciculation or impairment of function of any joint due to this disorder.  The Board finds there is no evidence to support a disability rating in excess of the currently assigned 10 percent disability for right lower extremity peripheral neuropathy

		3.  Other Considerations

The Veteran is competent to report symptoms associated with his right knee disability, and there is no reason shown to doubt his credibility in this regard.  However, as a layperson, lacking in medical training and expertise, he cannot provide a competent opinion on a matter as complex as the severity of the clinical manifestations of his right knee disability and his views are of limited probative value.  And, even if his opinion were entitled to be accorded greater probative value, it is far outweighed by the medical evidence of record demonstrating clinical analysis of the right knee.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In view of the foregoing, the Board assigns a 20 percent rating based on pain, locking and effusion into the right knee due to dislocated semilunar cartilage, in lieu of the 10 percent rating for painful limitation of motion under Diagnostic Codes 5010.  To the extent that the Veteran contends entitlement to higher ratings for his right knee disability, the preponderance of the evidence is against the claims; there is no reasonable doubt to be resolved; and any further increased ratings are not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 57-58.  The Board has considered staged ratings under Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.

Finally, the Board has considered whether the Veteran may be entitled to an extraschedular rating pursuant to 38 C.F.R. § 3.321 (2015).  On review, the referenced diagnostic codes appear to contemplate the symptoms related to the Veteran's service-connected right knee, to include pain and functional impairment.  The ratings contemplate the Veteran's complaints of pain, weakness, and inability to walk and stand for prolonged periods as well as the numbness associated with the Veteran's disability.  The objectively shown clinical findings fall squarely within the Rating Schedule criteria.  Moreover, there are higher ratings potentially assignable in the event of the demonstration of more severe symptomatology.  While the Veteran has reported that his right knee impacts his job because he has to do prolonged standing and walking, and has taken some days off because of his knee, he nonetheless has been able to maintain full time employment as well as attend school full time.  Accordingly, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that under Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  In addition to a right knee disability with orthopedic and neurologic manifestations, the Veteran is service-connected for anxiety disorder, pes planus, and a right knee scar.  The only issues being considered at this time are the evaluations for the service-connected right knee arthritis and peripheral neuropathy.  Accordingly, those are the only disabilities the Board has considered in the extraschedular analysis with respect to considering the collective impact of the disabilities.  See id.   

III.  TDIU

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service- connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  A combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See Veterans Benefits Administration (VBA) Fast Letter 13-13 (June 17, 2013). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

In this case, the Board notes that the Veteran is service connected for an anxiety disorder, rated at 30 percent disabling; bilateral pes planus, rated at 30 percent disabling; degenerative joint disease of the right knee, rated at 20 percent disabling; right lower extremity peripheral neuropathy, rated at 10 percent disabling; and, residuals scar associated with right knee degenerative joint disease, rated noncompensable.  Effective April 29, 2011, the Veteran's combined evaluation was 70 percent.  However, because he does not have at least one disability ratable at 40 percent or more, he does not meet the percentage rating standards for a TDIU.  38 C.F.R. § 4.16(a). 

However, the RO considered whether the evidence warrants referral to the appropriate VA officials for entitlement to a total disability rating for compensation purposes based on individual unemployability on an extraschedular basis under the provisions of 38 C.F.R. §4.16(b).  See Bowling, 15 Vet. App. at 6.  The Board has finds that it is not.  

In this case, the Veteran asserts that his ability to work is severely impacted by his right knee disability because of the severity of that disability.  However, having reviewed the record, the Board finds that the preponderance of the evidence weighs against finding that he is unable to secure or maintain substantially gainful employment due to his service-connected disabilities.

Lay persons can attest to factual matters of which they had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 469-470 (1994).  Here, the Veteran described his limitations caused by his service-connected disabilities, and the Board acknowledges that his statements in that regard are competent and of some probative value.  

In this case, the Board, however, ultimately places more weight on the November 2013 examination opinion regarding whether the Veteran is unemployable due solely to service-connected conditions.  The examiner noted that while the Veteran is currently limited, he is not precluded from all employment.  The Veteran would as likely as not be able to perform a sedentary position based on his ability to perform activities of daily living, drive, work with breaks, attend school, and swim.  The examiner noted the Veteran was currently employed full time and attending school full time.  It was reported that improved pain control and regular use of an appropriate brace would as likely as not improve his function as well as employability.

In summary, while the Board does not doubt that the Veteran's service-connected disabilities have some effect on his employability as evidenced by the currently assigned disability evaluations, the weight of the evidence does not support the notion that his service-connected disabilities are of such severity so as to preclude his participation in any form of substantially gainful employment at any time during the course of the appeal.  Based on the evidence in the claims file, the Board believes that the symptomatology associated with the service-connected disabilities is appropriately compensated via the currently assigned disability percent ratings.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial 20 percent disability evaluation of right knee degenerative joint disease and chondromalacia, status post meniscus surgery is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial disability evaluation in excess of 10 percent disabling for peripheral neuropathy, right lower extremity status post meniscus surgery is denied.

Entitlement to a TDIU is denied. 




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


